Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, there are elements which appear to have been translated in a way that is not grammatically or idiomatically correct. 
For example, each time the specification described the chambers, they are described as a temperature range "of quick-freezing chamber", which is idiomatically incorrect. "-40~-30°C of quick-freezing chamber" should be "a quick-freezing chamber with a temperature range of -40° to -30°C" to be grammatically and idiomatically correct. A dash may be used between the numbers, provided a space is placed between the dash and the negative sign of the second number so they are clearly distinct. A space between the negative sign and the number it applies to is not recommended, because it can lead to the negative sign being on one line and the number on another, as is the case on page 1 of the specification as filed on December 23, 2019, as well as on page 1 of the specification as filed July 18, 2019.   Additionally, the first number in the range is currently followed by a tilde and then a dash, instead of just a dash, as is customary.  
Similarly, in the first paragraph of the “description of prior art” section of the specification, “the absorption of evaporation heat energy makes the loading place to be cooled” is idiomatically incorrect, and it appears it should be  “Of course, the absorption of heat energy by evaporation of the refrigerant cools the load.” The same paragraph refers to the cooling load or load as the “loading space” instead of the “loading place” in the first sentence, and this also appears to be idiomatically incorrect.
On page 12 of the specification submitted July 18, 2019, “away from” is repeated in “passing through electronic valve (e, f) away from away from condenser” on lines 9-10.
On page 15, manual valves 3 and 5 are described as “spaying” refrigerant. It appears this may be intended to be “spraying” instead of “spaying”.
Throughout the specification and claims, leading words like “the”, “a”, and “and” have been omitted, causing the phrases the words should be in to be grammatically incorrect. This includes the second sentence of the first paragraph of “description of prior art”, found on page 1 of the specification, and “The structure of compressor is designed for” in the following paragraph should be either “The structure of a compressor” or “The structure of the compressor”. These are only exemplary, and not exhaustive; proofreading the application is the responsibility of the applicant, not the examiner.
Appropriate correction is required.

Claim Objections
Claims 7-10 (as numbered and presented in the response of 27 September 2022) are objected to because of the following informalities:  
In the response, it is indicated that claims 1-6 are cancelled and a new independent claim numbered as claim 7 is presented.  There is no mention of the previously presented claim 7 (introduced in the preliminary amendment of 18 July 2019) which was a dependent claim depending upon claim 2.  For purposes of examination and to promote clarity of the record, this original claim 7 has been treated as having been cancelled and newly-presented claim 7 is examined as claim 8 and is referred to as such throughout this Office Action.  Likewise, claims 8, 9, and 10 are examined and referred to as claims 9, 10, and 11, respectively.  The claims should be corrected to reflect this correct numbering in future amendments.

In lines 2 and 5 of claim 9, it is taught that “the liquid phase refrigerant from the condenser is supplied with” the freezing and refrigerating chambers.  The word “with” in this teaching should be replaced with “to”.

In line 2 of claim 11, the words “as need” should be replaced with “as needed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 refer to a plurality of valves throughout their disclosures, each with a reference numeral but no teachings regarding their structures and in many cases no teachings of what elements the connect to.  These include “valve (S3)” (claim 8, line 11), “valve (R1)” and “valve (V1)” (claim 8, line 16), “valve (S2)” (claim 8, line 17), “valve (R2)” and “valve (V2)” (claim 8, line 22), “valve (S1)” (claim 8, line 23), “valve (c)” and “valve (3)” (claim 9, line 3), and “valve (e)” and valve (5)” (claim 9, line 6).  While some (for example valve (S3)) have teachings of elements to which they connect (the condenser, in this case), others (for example the valves (V1) and (V2)) do not and are only taught to open or close with no suggestion of what flow controlled by this opening and closing.  Further, it is not clear if the valves having similar labels such as (V1) and (V2) or (R1) and (R2) are intended to have some similarity in structure or function indicated by the similar labels used, or if such similarity extends between valves that share a letter (e.g. (V1) and (V2)), between those which share a letter (e.g. (V1) and (S1)), or both, and in the case of both what features would be shared based on letters and what features would be shared based on numbers.
Yet further, in the case of valves (c), (3), (e), and (5), these labels appear to indicate that these valves are parts of sequences of numbered and lettered valves, but it is not clear whether there must also be valves (a) and (b) for there to be a valve (c), and whether there must also be valves (1) and (2) for there to be a valve (3), and then whether must further be valves (d) and (4) for there to be valves (e) and (5).  Further, it is not clear what features are or are not required of the implied valves (1), (2), (a), (b), (4), and (d), how they must be placed within the system, or any other limitations which might be within the scope of claim 9.
For all of these reasons, the scope of claims 8 and 9 cannot be positively ascertained and thus the claims are rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the claims have been given its broadest reasonable interpretation and no limitations have been ascribed to the various valves recited in these claims and the labels or names of the valves have not been interpreted as requiring any particular similarity between similarly named valves or as requiring the presence of any additional valves beyond those directly recited in the claims.

Further regarding claim 9, this claim teaches that “the liquid phase refrigerant from the condenser is provided with” the freezing chamber and the refrigerating chamber after opening various valves “when the temperature of the vapor phase refrigerant recovered from the” quick-freezing and freezing chambers respectively is higher than respective setpoints.  As the recovery of vapor phase refrigerant taught in independent claim 8 was presented only as an optional feature (via the use of “and/or” to pair it with the use of liquid refrigerant) claim 9 appears to limit only a feature which is not required to be present in the system of claim 8 from which it depends.  For this reason, it is not clear if claim 9 is to be interpreted as requiring that vapor refrigerant be recovered or only as imposing an additional limitation on systems in which it already is and thus the scope of claim 9 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 9 has been given its broadest reasonable interpretation and has not been interpreted as requiring that recovered vapor refrigerant be supplied to the various chambers and evaporators thereof.  Should applicant intend to limit the claim to require such operation, it should be positively recited in a future amendment without the use of “and/or” language.
Claim 11 teaches that the system is “capable of using a valve to reroute refrigerant to supply heat as needed in response to sensed temperature values”.  It is not clear in the teachings of this claim whether “a valve” which is controlled is one of the various valves taught in claim 8 or is a separate valve which can reroute refrigerant.  Additionally, the teaching of “sensed temperature values” does not identify what these values are the temperatures of, the locations where they are sensed, or when or how they are obtained.  Further, no standard is present for the phrase “as need” to indicate how the “need” for supplying heat is to be determined, such as whether a threshold of the “sensed temperature values” is compared and whether it must apply to one or a plurality of the “sensed temperature values”.  The teaching “in response to sensed temperature values” appears to only require that these values exist or be sensed before the “response” but this does not make sense in the context of such a system as such temperatures exist regardless of any operation of the system and thus the action taken “in response” would always be taken, regardless of circumstances.  For all of these reasons, the operation of which the system must be “capable” cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.  
For purposes of examination, this claim has been given its broadest reasonable interpretation as having a valve which may reroute refrigerant to supply heat.  The teaching of “sensed temperature values” does not include any teaching of a structure and could thus be embodied, for example, as a temperature sensor separate from the system but held and used by a technician who can adjust the valve to reroute refrigerant based on the temperature sensed by the temperature sensor. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with regard to 35 U.S.C. 112(b), claim 9 presents only limitations pertinent to one of a plurality of alternative systems recited within claim 8 upon which it depends, but does not further limit all constructions of the system of claim 8, particularly only limiting those in which recovered refrigerant vapor is passed from one evaporator to another, and in which liquid refrigerant from the condenser is also flowed to both of those same evaporators.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0338154 A1 to Senf et al.

    PNG
    media_image1.png
    714
    472
    media_image1.png
    Greyscale

Senf teaches limitations from claim 8 in fig. 2, shown above, an energy saving cooling and defrosting system (10) comprising:
a multistep compressor (20) comprising a lower step compressor (the portion of compressor 20 between the suction port 202 and the inlet port 167 as taught in ¶ 35) for compressing vapor phase refrigerant to medium pressure, an inter-cooler (economizer  148) for cooling the vapor phase refrigerant until saturation temperature corresponds to the medium pressure (by heat exchange in the economizer 148, controlled by the economizer expansion valve 77), and a higher step compressor (the portion of the compressor between the inlet port 167 and the discharge port) for compressing the cooled refrigerant to be high pressure and high temperature vapor phase refrigerant (as taught in ¶ 35);
a condenser (116) for condensing the high pressure and high temperature vapor phase refrigerant from the multistep compressor to be liquid phase refrigerant;
a quick-freezing evaporator (compartment 1 evaporator 40) in a quick-freezing chamber (compartment 1) with supplied with only the liquid phase refrigerant from the condenser (as shown in fig. 2); wherein the liquid phase refrigerant passing through valve (S3) (the evaporator expansion device EXVX 140) from the condenser (116) is lowered in pressure (as taught in ¶ 37),
a freezing evaporator (compartment 2 evaporator 50) in a freezing chamber (compartment 2) supplied with the liquid phase refrigerant from the condenser (as shown in fig. 2); wherein the liquid phase refrigerant passing through valve (S2) (the evaporator expansion device EXVX 150) from the condenser (116), and
a refrigerating evaporator (compartment 3 evaporator 60) in a refrigerating chamber (compartment 3) supplied with the liquid phase refrigerant from the condenser (as shown in fig. 2); wherein the liquid phase refrigerant passing through valve (S1) (the evaporator expansion device EXVX 150) from the condenser (116).
Regarding the teachings of refrigerant from the quick-freezing evaporator flowing to the freezing evaporator and refrigerant from the freezing evaporator flowing to the refrigerating evaporator, it is noted that the use of “and/or” with all such recitations within claim 8 does not require that the system be capable of both the serial and parallel refrigerant flows taught in claim 8, but only that it be capable of serial flow, parallel flow, or both.  For this reason, the system of Senf which includes only parallel flow falls within the scope of the claim as presented.
Senf does not teach the various evaporators and chambers having the temperature ranges recited in claim 8, particularly -40º C to -30º C for the quick-freezing evaporator and chamber, -20º C to -15º C for the freezing evaporator and chamber, and 0º C to 5º C for the refrigerating evaporator and chamber, though Senf does teach in ¶¶ 3 and 6 that the system of his invention may maintain its different compartment under different temperature conditions, giving refrigeration and “deep frozen” states being among those taught.  One of ordinary skill in the art at the time the application was filed would have recognized the specific temperature ranges to which the three temperature-adjustable compartments are set to operate to be result effective variables as these temperature ranges determine what goods may be stored and transported in each, with Senf in ¶ 3 giving the examples of fresh-picked produce and deep frozen seafood as requiring different temperatures for their storage and transportation.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Regarding claim 9, as discussed above in the rejections of this claim under 35 U.S.C. 112, this claim only recites limitations relevant to an operation of the system of claim 8 in which recovered vapor refrigerant is passed to the various evaporators, a feature which is not required in claim 8 and thus this claim does not impose further limitations beyond those present in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Senf as applied to claim 8 above, and further in view of Chinese Publication No. 101535745 B to Lee et al., an English translation of which is included with this Office Action.
This additional grounds of rejection is presented to demonstrate the obviousness of the limitations of claim 9 even if the limitations are taken as required rather than optional and do not represent any deficiency in the rejection or interpretation set forth above.

    PNG
    media_image2.png
    392
    482
    media_image2.png
    Greyscale

Regarding claim 9, Senf teaches a refrigeration system in which three compartments are cooled by three respective and parallel-arranged evaporators to keep the compartments at respective temperatures.  Senf does not teach a mixture of refrigerant from the condenser and another of the evaporators being provided to each of the freezing evaporators if it cannot reach a desired temperature based on the positions of valves.  Lee teaches in fig. 4, shown above, a refrigeration system having a plurality of evaporators (431, 432, 530) arranged with an adjustable distributor valve (300) such that refrigerant may flow in parallel to a branch including the evaporators (431 and 432) and a branch including the evaporator (530), or may be directed by the opening of a valve (542) to flow from the evaporator (431) in series to the evaporator (530) so that the evaporators are able to generate cold air having a desired temperature (¶¶ 76-78).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the evaporators of Senf each with the parallel-series switching taught by Lee in order to add versatility to the control and operation of the system of Senf to achieve a broader range of temperatures at the evaporators without requiring additional cooling capacity (e.g. additional compressors) be added to the system as a whole.
Neither Senf nor Lee teaches the quick-freezing evaporator being supplied with additional liquid refrigerant when the temperature is specifically above -20º C or the freezing evaporator being supplied with additional liquid refrigerant when the temperature is specifically above 0º C although Senf teaches the temperatures of the corresponding compartments to be adjustable and Lee teaches controlling the flow of refrigerant to produce air at a desired temperature.  One of ordinary skill in the art at the time the application was filed would have recognized the specific refrigerant temperatures provided to each evaporator to determine the air temperatures each is able to achieve and thus to determine what goods may be stored and transported in each, with Senf in ¶ 3 giving the examples of fresh-picked produce and deep frozen seafood as requiring different temperatures for their storage and transportation and would thus recognize these temperatures to be result effective variables.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Senf as applied to claim 8 above, and further in view of US Publication No. 2017/0131005 A1 to Park et al.

Regarding claim 10, Senf teaches a refrigeration system in which three compartments are cooled by three respective and parallel-arranged evaporators to keep the compartments at respective temperatures.  Senf does not teach the system including a control panel, pump, heat storage tank, and brine such that when the control panel is used to select a normal operation, the pump operates to circulate brine to be heated by the condenser and store waste heat in the heat storage tank and when the control panel is used to select a defrosting operation, the heated brine is provided to remove frost from an evaporator.  Park discloses a refrigerating system which uses brine to supply heat for defrosting, the system having a control panel using a frost sensor to control entry into and exiting from the defrost mode (see ¶ 19 and fig. 2a) for a vapor compression cycle (see fig. 2a) and a heat storage tank (E, see fig. 2a; additionally, brine tank 30 may be a heat storage tank) used to store heated brine which can be used to defrost the vapor compression system via a brine pump (shown but not numbered to the right of the tank 30 in fig. 2a).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Senf with the brine-based heat-storage and defrosting system of Park in order to allow waste heat to be saved and put to use in defrosting the system, thus allowing defrosting without the additional energy consumption of reversing the refrigeration cycle or providing electric heating (for example) thus improving the performance of the system with minimal additional energy consumption.

    PNG
    media_image3.png
    499
    719
    media_image3.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Senf and Park as applied to claim 8 above, and further in view of Lee.
Regarding claim 11, Senf teaches a refrigeration system in which three compartments are cooled by three respective and parallel-arranged evaporators to keep the compartments at respective temperatures.  Senf does not teach the system using a valve to provide heat as needed in response to sensed temperatures.  Lee teaches in ¶¶ 76-78 a refrigeration system in which valves (including the adjustable distributor 300 and a control valve 542 are operated to control the routing of refrigerant to allow a plurality of evaporators to generate air at a desired temperature.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the evaporators of Senf valve-controlled refrigerant routing taught by Lee in order to add versatility to the control and operation of the system of Senf to achieve a greater degree of control over the temperatures at the evaporators without requiring additional cooling capacity (e.g. additional compressors) be added to the system as a whole.

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 6-7 of the response that “one of ordinary skill in the relevant art to the field of the present invention would be able to read and comprehend the present specification as filed” and that the informalities identified therein thus do not require correction.
In response, examiner disagrees.  MPEP 608.01 states that the informalities including spelling errors in a specification “should be corrected” and that such correction is “required” rather than suggested or requested.  No provision is made for ignoring or leaving uncorrected errors which one of ordinary skill in the art could still understand as such errors still represent informalities.  As such, applicant’s argument is not found to be persuasive and the correction of the informalities identified in the specification is required.

Applicant argues on pp. 7-10 of the reply that Senf does not teach all limitations of claim 8 (identified here as claim 7; refer to the objection to the claims’ numbering set forth above) with regard to the evaporators being provided with liquid refrigerant “and/or” recovered vapor refrigerant and that this limitation thus distinguishes the claim over the prior art of record.
In response, examiner disagrees.  The term “and/or” given its broadest reasonable interpretation does not require the presence of both features within the claimed system, but allows one, the other, or both to fall within the scope of the claim.  For this reason, the system of Senf in which liquid refrigerant is provided at all of the evaporators falls within the claimed scope.  For this reason, applicant’s argument is not found to be persuasive.
If applicant should wish to require the system to be capable of both operations, physical structure such as pipes connecting the inlets of the evaporators to the outlets of both the condenser and the other evaporators should be positively recited within the claim to require that the system of be capable of both vapor and liquid refrigerant delivery to the evaporators.

Applicant argues on pp. 11-12 of the response that Park does not cure the alleged deficiencies of claim 8 with regard to the vapor and/or liquid refrigerant.
As discussed above, the teachings of Senf fall within the broadest reasonable interpretation of this limitation and thus there is no requirement that Park further teach this limitation as well.

Conclusion
A new ground of rejection has been provided for claim 8 relying on Senf under 35 U.S.C. 103 (rather than 102) to better address the recitation of particular temperatures and ranges at the different compartments and evaporators.  Because of this new ground of rejection, this action is not made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        12 October 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763